Smith, J.
(dissenting): I find myself unable to agree with the conclusion reached by the majority. Briefly stated, this petition alleged that the defendant was engaged in the plumbing and heating business; that he was advised as to the gas leaking into plaintiff’s basement and undertook to advise the plaintiff as to the proper steps to be taken immediately and stated that he would be out and make an examination of the plumbing. All this was what an ordinary, reasonable man would do under the circumstances. The obligation assumed by the plumbing company was what an ordinary, reasonable man would expect the plumbing company to assume. Certainly not to ignite the gas which he had been advised was in the basement.
The next allegation was that instead of finding the leak or taking steps to correct it he set fire to the gas which he had been advised was in the basement. I do not think it makes a particle of difference how he set fire to it. The point is he knew it was there and set fire to it. In my opinion, the allegation stated a cause of action and the demurrer was properly overruled.